Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


	The application of Honjo Shigefumi for Operating a Door Of A Smart-Home Through Various Stages Of User Detection filed 11/13/19 has been examined. Claims 1-20 are pending. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
          Regarding claims 1-3,5-19, the prior art of regarding is silent on teaching the limitation of  after the transitioning the door assembly from the first door state to the second door state, detecting, with the computing system, a second stage of interaction by the user with the environment while the door assembly is in the second door state; and in response to the detecting the second stage of interaction, transitioning, with the computing system, the door assembly from the second door state to a third door state. The closest prior art of record (US 8539717, US 2009/0077895) teaches unsealing a door as a part of transitioning the door from a closed state to an open state but is silent on teaching the limitations as claimed. 
	Regarding claim 20, the prior art of record is silent on teaching in response to the determination that each requirement of the triggering event is satisfied, maintain engagement of the locking mechanism for holding the door body in a closed position with respect to the door frame but disengage the sealing mechanism for terminating a seal of a body-frame gap of the door frame passageway between the door body and the door frame while the door body is held in the closed position with respect to the door frame.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683